IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 00-20032
                          Conference Calendar



MITCHEL PITRE,

                                           Plaintiff-Appellant,

versus

CHARLES JAMES; TIMOTHY SKEIDE,

                                           Defendants-Appellees.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. H-97-CV-926
                       --------------------
                           June 15, 2000

Before JOLLY, DAVIS, and DUHÉ, Circuit Judges.

PER CURIAM:*

     Mitchel Pitre, Texas inmate # 593925, appeals the judgment

for the defendants after a jury trial in his civil rights suit

filed pursuant to 42 U.S.C. § 1983.    Pitre had at least three

“strikes” within the meaning of 28 U.S.C. § 1915(g) when he filed

the instant lawsuit and does not argue that he is under any

imminent danger.    Therefore, the district court’s order allowing

Pitre to proceed IFP on appeal is RESCINDED as improvidently

granted.   Pitre has fifteen days to pay the full $105 filing fee



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 00-20032
                               -2-

or risk dismissal of his appeal for want of prosecution.   5TH CIR.

R. 42.3.1.2